


110 HRES 1328 IH: Supporting the goals and ideals of National

U.S. House of Representatives
2008-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1328
		IN THE HOUSE OF REPRESENTATIVES
		
			July 9, 2008
			Mr. Platts (for
			 himself and Mr. Cummings) submitted
			 the following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Supporting the goals and ideals of National
		  Pancreatic Cancer Awareness Month.
	
	
		Whereas an estimated 37,680 people will be diagnosed with
			 pancreatic cancer this year in the United States;
		Whereas pancreatic cancer is the fourth most common cause
			 of cancer death in the United States;
		Whereas 75 percent of pancreatic cancer patients die
			 within the first year of their diagnosis, and 95 percent die within 5 years,
			 making pancreatic cancer the deadliest of any cancer;
		Whereas there has been no significant improvement in
			 survival rates in over 30 years, and pancreatic cancer research is still in the
			 earliest scientific stages;
		Whereas there are no early detection methods and minimal
			 treatment options for pancreatic cancer;
		Whereas when symptoms of pancreatic cancer generally
			 present themselves, it is too late for an optimistic prognosis, and the average
			 survival rate of those diagnosed with metastatic disease is only 3 to 6
			 months;
		Whereas the incidence rate of pancreatic cancer is 40 to
			 50 percent higher in African-Americans than in other ethnic groups;
		Whereas pancreatic cancer research constitutes less than 2
			 percent of the National Cancer Institute’s Federal research funding, a figure
			 far too low given the severity of the disease, its mortality rate, and how
			 little is known about how to arrest it;
		Whereas in 2001, the National Cancer Institute developed
			 Pancreatic Cancer: An Agenda for Action, but 7 years later, only 5 of the
			 action plan’s 39 recommendations have been fully implemented;
		Whereas pancreatic cancer death rates have increased and
			 250,000 more Americans have died from this disease;
		Whereas the Pancreatic Cancer Action Network recognized
			 that science has advanced since 2001, and created the National Plan to Advance
			 Pancreatic Cancer Research to identify the highest research priorities,
			 scientific infrastructure needs, and workforce training requirements that are
			 needed to make true progress in pancreatic cancer research; and
		Whereas the Pancreatic Cancer Action Network has requested
			 that the Congress designate November as National Pancreatic Cancer
			 Awareness Month in order to educate communities across the Nation about
			 pancreatic cancer and the need for research funding, early detection methods,
			 effective treatments, and prevention programs: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)recognizes that a
			 strong, sustained commitment of resources is needed to learn what causes
			 pancreatic cancer, ways to detect and diagnose it earlier, and test compounds
			 that will extend survival and improve quality of life; and
			(2)supports the goals
			 and ideals of National Pancreatic Cancer Awareness Month.
			
